Citation Nr: 1013945	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) with acquired immune deficiency 
syndrome (AIDS).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The claims file has since been 
transferred to the RO in Winston-Salem, North Carolina for 
further handling.

In November 2009, the Veteran, accompanied by his spouse, 
appeared and testified at a Travel Board hearing held at the 
Winston-Salem RO.

The issue of service connection for HIV with AIDS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed psychiatric disorder has not been 
shown to be etiologically related to any injury, illness, or 
disease contracted during his active duty service.

2.  The Veteran's reported alcoholism is a result of alcohol 
abuse during service, and as such constitutes willful 
misconduct.




CONCLUSIONS OF LAW

1.  The Veteran's claimed acquired psychiatric disorder, to 
include depression, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The Veteran's alcoholism is a result of willful 
misconduct, and as such, his claim of entitlement to service 
connection for alcoholism must be denied as a matter of law.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




II.  Service Connection for an Acquired Psychiatric Disorder,
to Include Depression

In a July 2007 statement submitted in support of his claim of 
service connection for depression, the Veteran stated that he 
experienced anxiety, depression, and stress during his active 
duty service.  According to the Veteran, he was examined for 
a mental status examination during service in May 1985, and 
was found at that time to exhibit tired, weary, and 
contemplative mood.  He stated that he was suicidal during 
that time and was in need of psychiatric treatment.  He 
further related that his depression worsened during service.

The Veteran's service personnel records reveal an incident in 
April 1985 in which the Veteran was determined to have 
disobeyed a superior commissioned officer.  Consistent with 
the Veteran's lay statement, a May 1985 psychiatric 
evaluation was performed.  The evaluation report, however, 
notes that the Veteran self-reported "tired, weary, 
contemplative" mood.  Contrary to his July 2007 lay 
statement, the Veteran denied any suicidal or homicidal 
ideation at his 1985 evaluation.  Thought content and thought 
process were normal.  The Veteran's memory was intact and he 
was oriented.  No psychiatric disorder was diagnosed, and the 
Veteran was cleared to return to duty.  As a result of the 
Veteran's incident with his superior officer, he was reduced 
in rank prior to his return to duty.

From July to October of 1985, the Veteran was absent without 
leave before surrendering to military authorities.  The 
Veteran was subsequently discharged from service.  He 
declined to undergo a separation examination prior to his 
discharge.  Overall, the Veteran's service treatment records 
do not reflect any in-service diagnosis of a psychiatric 
disorder, nor do they reflect ongoing treatment for any 
psychiatric disorder.  

Post-service private and VA treatment records for treatment 
from 1999 through 2007 document longstanding follow-up 
treatment for HIV and AIDS, but do not reflect any ongoing 
psychiatric treatment.  The Board notes, however, that a 
September 2005 mental health assessment performed at the VA 
medical center revealed that the Veteran manifested an 
unspecified nonpsychotic mental disorder.  No opinion was 
rendered, however, as to the etiology of that disorder.

Overall, the Veteran's service records do not reflect in-
service incurrence of a psychiatric disorder.  Although the 
Veteran presently manifests an unspecified mental disorder, 
no private or VA opinion has been given relating the 
unspecified disorder to service.  Moreover, the post-service 
treatment records do not reflect continuity of psychiatric 
symptoms since service.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in his 
July 2007 lay statement.  Even if the Veteran's lay 
statements could be read as claiming continuity of 
symptomatology since service, such history is substantially 
rebutted by the complete absence of treatment for this 
disorder either in service or soon thereafter.  Moreover, the 
Veteran's lay contentions are substantially rebutted by 
various inconsistencies.  Although the Veteran expressed in 
his July 2007 statement that he was suicidal and required 
treatment during service, the May 1985 in-service psychiatric 
evaluation report reveals that he denied any suicidal or 
homicidal ideation.  The Veteran contends that his mood 
during service was tired, weary, and contemplative, however, 
this contention is based upon his own self-report of mood.  
Rather, grossly normal findings are indicated in the 
corresponding report and no psychiatric disorder was 
diagnosed.  Given these inconsistencies, the Board finds that 
the probative weight of the Veteran's statements is 
diminished.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for an acquired 
psychiatric disorder, to include depression, and this claim 
must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Service Connection for Alcoholism

The law and regulations provide that compensation shall not 
be paid if the claimed disability is the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2008).  Specifically with respect to 
alcohol and drug abuse, § 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of an appellant's own 
alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See also VAOPGPREC 2-97.

In this case, the Veteran's claim was filed in July 2007.  
Accordingly, service connection for the Veteran's claimed 
alcoholism must be denied as a matter of law if the evidence 
shows that it resulted from the Veteran's own willful 
misconduct.

The private and post-service treatment records are largely 
silent as to alcoholism, except for March 2007 VA medical 
center treatment records which document that the Veteran was 
seeking to be enrolled into an alcohol detoxification 
program.  These records do not provide any opinions as to the 
origin or cause of the Veteran's reported alcoholism.

At his November 2009 hearing, the Veteran testified that he 
frequently attended dance clubs located on his base and drank 
heavily during service.

Based upon the evidence, the Board finds that the Veteran's 
claimed alcoholism is a result of alcohol abuse during his 
active duty service, and as such, is a result of the 
Veteran's own willful misconduct.  Service connection on a 
direct basis must therefore be denied as a matter of law 
pursuant to 38 C.F.R. § 3.301.

The Board is aware that service connection for alcoholism may 
be granted on a secondary basis, if it is shown that the 
claimed alcoholism has been acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, no 
such contention has been raised, nor is there any medical 
evidence that would support such a contention.  Accordingly, 
service connection for the Veteran's reported alcoholism may 
also not be granted on a secondary basis.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for an acquired psychiatric 
disorder, to include depression, and service connection for 
alcoholism in a July 2007 notice letter.  In that letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
a period of time in which the Veteran was afforded a 
reasonable opportunity to respond to the July 2007 notice 
letter, the Veteran's claims were initially adjudicated in a 
March 2008 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and service 
personnel records have been obtained.  Insofar as the 
Veteran's psychiatric and alcoholism claims, the Veteran's 
identified private and VA treatment records have been 
obtained.

The Board notes that the Veteran has not been provided a VA 
examination to assess the etiology of his psychiatric 
disorder.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, after taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In the absence of any evidence demonstrating in-
service occurrence of a psychiatric disorder, an etiology 
between the Veteran's psychiatric disorder to service, or 
continuity of psychiatric symptoms since service, a VA 
examination to assess the nature and etiology of his 
psychiatric disorder is not "necessary."  Similarly, where 
the Veteran's claim of service connection for alcoholism is 
denied as a matter of law, a VA examination to determine the 
nature and etiology of that disorder is also not necessary.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.

Service connection for alcoholism is denied.


REMAND

Post-service private and VA treatment records from 1999 
through 2007 document that the Veteran has been HIV positive.  
At his Travel Board hearing, he testified that he treated at 
Boston City Hospital in 1984 or 1985, during his active duty 
service, for symptoms which he contends were related to HIV.  
He also related that he was initially diagnosed with HIV in 
1989 at an unnamed medical facility in Cambridge, 
Massachusetts.  The Veteran further testified that he is 
presently treating his HIV at Wilmington Health Associates in 
North Carolina.  The claims file does not contain treatment 
records pertaining to the treatment specified by the Veteran, 
nor does it document any prior attempts by VA to obtain such 
records.
38 C.F.R. § 3.159(c)(1) requires VA to make reasonable 
efforts to obtain relevant records which are not in the 
custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the 
records, and if such records are not received, at least one 
follow-up request.  A follow-up request is not necessary 
where VA receives a response to its initial request 
indicating that the records sought do not exist or that a 
follow-up attempt would be futile.  If VA receives a response 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request, and if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  In 
this case, the treatment records from 1984/1985, from 1989, 
and from his current treatment at Wilmington Health 
Associates are likely to contain additional information 
regarding the initial diagnosis of HIV, and, may also reveal 
the initial onset of HIV during the Veteran's active duty 
service.  As such, these treatment records are relevant to 
the Veteran's claim, and efforts to obtain such records in 
accordance with 38 C.F.R. § 3.159(c)(1).

In his July 2007 statement, the Veteran reported that he has 
been receiving supplemental security benefits (SSI) from the 
Social Security Administration (SSA).  At his Travel Board 
hearing, he reported that such benefits were awarded based in 
part upon a finding that he was unemployable due to HIV.  To 
date, no efforts have been made by VA to obtain the Veteran's 
records.

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies, 
including SSA.  VA is required to make as many requests as 
are necessary to obtain such records, and may end such 
efforts only if it concludes that the records sought do not 
exist or that further efforts to obtain such records would be 
futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or that the custodian does not have them.

In this case, where the Veteran has reported that he is 
receiving SSI benefits due to HIV, it is likely that the 
Veteran's social security records contain new and relevant 
records which may pertain to the onset of that disorder.  As 
such, efforts should be made to obtain the Veteran's social 
security records in a manner consistent with 38 C.F.R. 
§ 3.159(c)(2).

Finally, the Board notes that the Veteran has not been 
afforded a VA examination to determine the origin and onset 
of his HIV/AIDS.  At his Travel Board hearing, the Veteran 
testified that he first contracted HIV during active duty 
service and that he has experienced HIV-related symptoms 
since that time.  Service treatment records document multiple 
treatment for symptoms associated with venereal disease, as 
well as recurrent flu-like symptoms.  Meanwhile, post-service 
treatment records indicate that the Veteran has endured 
lengthy periods of homelessness as well as a history of 
intravenous drug use which has required methadone treatment.  
The origin and onset of the Veteran's HIV is unclear, and the 
Veteran should be scheduled for a VA examination, accompanied 
by the examiner's review of the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for HIV and 
AIDS.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The RO should also provide the Veteran VA 
21-4142 releases containing the names and 
addresses for Boston City Hospital and 
Wilmington Health Associates.  The 
Veteran should be asked to identify on an 
additional release the name and address 
of the treatment provider in Cambridge, 
Massachusetts which provided the initial 
diagnosis of HIV in 1989.  The Veteran 
should be requested to then sign the 
releases and to return them to the RO.

2.  After securing the signed release 
forms from the Veteran as specified, 
records for treatment in 1984 or 1985 
from Boston City Hospital, from 
Wilmington Health Associates, and from 
treatment in 1989 at the Cambridge, 
Massachusetts provider identified by the 
Veteran should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records meets with 
no response, the RO must make follow-up 
inquiries in a manner consistent with 38 
C.F.R. § 3.159(c)(1).  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  SSA should be contacted, and all 
records associated with the Veteran's 
reported grant of social security 
supplemental benefits should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  If the 
search for such records is met with no 
response, the RO should make all 
necessary follow-up efforts with SSA, in 
a manner consistent with 38 C.F.R. 
§ 3.159(c)(2).

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the onset and 
etiology of the Veteran's HIV/AIDS.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to when the 
Veteran first contracted HIV and whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran's HIV/AIDS is etiologically 
related to the Veteran's period of active 
service.

As time of incurrence of venereal disease 
after entry at service is at issue, the 
examiner should be reminded that under 
38 C.F.R. § 3.301, the examiner must 
consider medical principles relating to 
the incubation period and its relation to 
the course of the disease (i.e., initial 
or acute manifestation, or period and 
course of secondary and late residuals 
manifested).  In expressing the requested 
opinions, the examiner should also 
consider and address in the expressed 
opinion the Veteran's service treatment 
records (particularly those pertaining to 
treatment for venereal symptoms, flu-like 
symptoms, and other symptoms which may be 
early manifestations of HIV/AIDS), 
private and VA post-service treatment 
records, as well as the Veteran's lay 
contentions expressed in his July 2007 
statement and at his November 2009 
hearing.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for HIV 
and AIDS should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


